Citation Nr: 0101838	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-18 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a 
laceration of the chin.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel





INTRODUCTION

The veteran had active service from September 1969 to April 
1972. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefit sought on 
appeal.


REMAND

The veteran claims entitlement to service connection for a 
laceration scar of the chin.  In particular, the veteran 
contends that he incurred a laceration of the chin while in 
service, which was sutured with four stitches, resulting in a 
scar.

While the veteran's appeal was pending, there was a 
significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  Among other things, 
this law substantially modified the circumstances under which 
VA's duty to assist a claimant applies, and how that duty is 
to be discharged.  This law eliminates the concept of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence required to substantiate a claim.  
Specifically, the law requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this notification, VA is required to inform the 
claimant as to what evidence the claimant is to provide and 
what evidence, if any, VA will attempt to obtain on the 
claimant's behalf.  This legislation is applicable to the 
veteran's claim.  See Karnas v. Derwiniski, 1 Vet. App. 308, 
312-313 (1991).

A preliminary review of the evidence discloses that service 
medical records show that the veteran was treated for a 
laceration of the chin in December 1970, and that this injury 
was sutured with four stitches.  The Board also notes that 
there are no further service medical records or post-service 
treatment records regarding the veteran's scar.  

In February 1999, the veteran submitted a statement to the RO 
requesting that he be sent for a VA examination regarding his 
claim for service connection of a scar on his chin.  Instead 
the RO relied on a VA examination from August 1998 which was 
clearly limited to an examination of hands.  The RO, in 
relying on this examination, failed to take into account that 
a residual of the laceration on the veteran's chin would not 
be noted in the examination.  As such the Board is of the 
opinion that the veteran should be afforded an examination of 
his chin to determine whether there are any residuals of the 
laceration treated during service

In addition, the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000.  Likewise, 
in the Statement of the Case, the RO denied the veteran's 
claim on the basis of the veteran's failure to present a 
well-grounded claim.  However, as stated earlier, this 
standard is no longer applicable, and it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747) (1992)). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand to the RO is 
required in this case, so that the RO may comply with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  With regard to 
the case at hand, the Board concludes that the veteran should 
be afforded an examination to determine whether a residual 
scar from the suturing of the laceration on the chin is 
present.  If a scar is found to be present, the examiner 
should be asked to determine if the scar is tender and 
painful, productive of limitation of function, or productive 
of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7804, 7805.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with he 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126).  

2.  The veteran should be afforded an 
examination of his chin ascertain the 
nature, severity, and etiology of any 
residuals which may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claim file, 
particularly service medical records 
pertaining to the treatment for the 
laceration of the chin, and offer an 
opinion as to whether there is any 
residual disability present, including a 
scar.  If a scar is present, the examiner 
is further requested indicate whether the 
scar is tender and painful, productive of 
limitation of function, or productive of 
disfigurement.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


